
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2571
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To streamline the regulation of nonadmitted
		  insurance and reinsurance, and for other purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the
			 Nonadmitted and Reinsurance Reform Act
			 of 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title
				and table of contents.
					Sec. 2. Effective date.
					Title I—Nonadmitted
				insurance
					Sec. 101. Reporting,
				payment, and allocation of premium taxes.
					Sec. 102. Regulation
				of nonadmitted insurance by insured’s home State.
					Sec. 103. Participation in national producer
				database.
					Sec. 104. Uniform
				standards for surplus lines eligibility.
					Sec. 105. Streamlined
				application for commercial purchasers.
					Sec. 106. GAO study of nonadmitted insurance
				market.
					Sec. 107. Definitions.
					Title
				II—Reinsurance
					Sec. 201. Regulation
				of credit for reinsurance and reinsurance agreements.
					Sec. 202. Regulation of reinsurer solvency.
					Sec. 203. Definitions.
					Title III—Rule of
				construction
					Sec. 301. Rule of
				construction.
					Sec. 302. Severability.
				
			2.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, this Act shall take effect upon the
			 expiration of the 12-month period beginning on the date of the enactment of
			 this Act.
		INonadmitted insurance
			101.Reporting, payment, and allocation of
			 premium taxes
				(a)Home State’s exclusive
			 authorityNo State other than
			 the home State of an insured may require any premium tax payment for
			 nonadmitted insurance.
				(b)Allocation of nonadmitted premium
			 taxes
					(1)In generalThe States may enter into a compact or
			 otherwise establish procedures to allocate among the States the premium taxes
			 paid to an insured’s home State described in subsection (a).
					(2)Effective
			 dateExcept as expressly
			 otherwise provided in such compact or other procedures, any such compact or
			 other procedures—
						(A)if adopted on or before the expiration of
			 the 330-day period that begins on the date of the enactment of this Act, shall
			 apply to any premium taxes that, on or after such date of enactment, are
			 required to be paid to any State that is subject to such compact or procedures;
			 and
						(B)if adopted after the expiration of such
			 330-day period, shall apply to any premium taxes that, on or after January 1 of
			 the first calendar year that begins after the expiration of such 330-day
			 period, are required to be paid to any State that is subject to such compact or
			 procedures.
						(3)ReportUpon the expiration of the 330-day period
			 referred to in paragraph (2), the NAIC may submit a report to the Committee on
			 Financial Services and Committee on the Judiciary of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate identifying and describing any compact or other procedures for
			 allocation among the States of premium taxes that have been adopted during such
			 period by any States.
					(4)Nationwide systemThe Congress intends that each State adopt
			 nationwide uniform requirements, forms, and procedures, such as an interstate
			 compact, that provides for the reporting, payment, collection, and allocation
			 of premium taxes for nonadmitted insurance consistent with this section.
					(c)Allocation based on tax allocation
			 reportTo facilitate the
			 payment of premium taxes among the States, an insured’s home State may require
			 surplus lines brokers and insureds who have independently procured insurance to
			 annually file tax allocation reports with the insured’s home State detailing
			 the portion of the nonadmitted insurance policy premium or premiums
			 attributable to properties, risks or exposures located in each State. The
			 filing of a nonadmitted insurance tax allocation report and the payment of tax
			 may be made by a person authorized by the insured to act as its agent.
				102.Regulation of nonadmitted insurance by
			 insured’s home State
				(a)Home State authorityExcept as otherwise provided in this
			 section, the placement of nonadmitted insurance shall be subject to the
			 statutory and regulatory requirements solely of the insured’s home
			 State.
				(b)Broker licensingNo State other than an insured’s home State
			 may require a surplus lines broker to be licensed in order to sell, solicit, or
			 negotiate nonadmitted insurance with respect to such insured.
				(c)Enforcement provisionWith respect to section 101 and subsections
			 (a) and (b) of this section, any law, regulation, provision, or action of any
			 State that applies or purports to apply to nonadmitted insurance sold to,
			 solicited by, or negotiated with an insured whose home State is another State
			 shall be preempted with respect to such application.
				(d)Workers’ compensation
			 exceptionThis section may
			 not be construed to preempt any State law, rule, or regulation that restricts
			 the placement of workers’ compensation insurance or excess insurance for
			 self-funded workers’ compensation plans with a nonadmitted insurer.
				103.Participation in national producer
			 databaseAfter the expiration
			 of the 2-year period beginning on the date of the enactment of this Act, a
			 State may not collect any fees relating to licensing of an individual or entity
			 as a surplus lines broker in the State unless the State has in effect at such
			 time laws or regulations that provide for participation by the State in the
			 national insurance producer database of the NAIC, or any other equivalent
			 uniform national database, for the licensure of surplus lines brokers and the
			 renewal of such licenses.
			104.Uniform standards for surplus lines
			 eligibilityA State may
			 not—
				(1)impose eligibility requirements on, or
			 otherwise establish eligibility criteria for, nonadmitted insurers domiciled in
			 a United States jurisdiction, except in conformance with such requirements and
			 criteria in sections 5A(2) and 5C(2)(a) of the Non-Admitted Insurance Model
			 Act, unless the State has adopted nationwide uniform requirements, forms, and
			 procedures developed in accordance with section 101(b) of this Act that include
			 alternative nationwide uniform eligibility requirements; and
				(2)prohibit a surplus lines broker from
			 placing nonadmitted insurance with, or procuring nonadmitted insurance from, a
			 nonadmitted insurer domiciled outside the United States that is listed on the
			 Quarterly Listing of Alien Insurers maintained by the International Insurers
			 Department of the NAIC.
				105.Streamlined application for commercial
			 purchasersA surplus lines
			 broker seeking to procure or place nonadmitted insurance in a State for an
			 exempt commercial purchaser shall not be required to satisfy any State
			 requirement to make a due diligence search to determine whether the full amount
			 or type of insurance sought by such exempt commercial purchaser can be obtained
			 from admitted insurers if—
				(1)the broker procuring or placing the surplus
			 lines insurance has disclosed to the exempt commercial purchaser that such
			 insurance may or may not be available from the admitted market that may provide
			 greater protection with more regulatory oversight; and
				(2)the exempt commercial purchaser has
			 subsequently requested in writing the broker to procure or place such insurance
			 from a nonadmitted insurer.
				106.GAO study of nonadmitted insurance
			 market
				(a)In generalThe Comptroller General of the United
			 States shall conduct a study of the nonadmitted insurance market to determine
			 the effect of the enactment of this title on the size and market share of the
			 nonadmitted insurance market for providing coverage typically provided by the
			 admitted insurance market.
				(b)ContentsThe study shall determine and
			 analyze—
					(1)the change in the size and market share of
			 the nonadmitted insurance market and in the number of insurance companies and
			 insurance holding companies providing such business in the 18-month period that
			 begins upon the effective date of this Act;
					(2)the extent to which insurance coverage
			 typically provided by the admitted insurance market has shifted to the
			 nonadmitted insurance market;
					(3)the consequences of any change in the size
			 and market share of the nonadmitted insurance market, including differences in
			 the price and availability of coverage available in both the admitted and
			 nonadmitted insurance markets;
					(4)the extent to which insurance companies and
			 insurance holding companies that provide both admitted and nonadmitted
			 insurance have experienced shifts in the volume of business between admitted
			 and nonadmitted insurance; and
					(5)the extent to which there has been a change
			 in the number of individuals who have nonadmitted insurance policies, the type
			 of coverage provided under such policies, and whether such coverage is
			 available in the admitted insurance market.
					(c)Consultation with NAICIn conducting the study under this section,
			 the Comptroller General shall consult with the NAIC.
				(d)ReportThe Comptroller General shall complete the
			 study under this section and submit a report to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate regarding the findings of the study not later
			 than 30 months after the effective date of this Act.
				107.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Admitted insurerThe term admitted insurer
			 means, with respect to a State, an insurer licensed to engage in the business
			 of insurance in such State.
				(2)AffiliateThe term affiliate means,
			 with respect to an insured, any entity that controls, is controlled by, or is
			 under common control with the insured.
				(3)Affiliated groupThe term affiliated group
			 means any group of entities that are all affiliated.
				(4)ControlAn entity has control over
			 another entity if—
					(A)the entity directly or indirectly or acting
			 through one or more other persons owns, controls or has the power to vote 25
			 percent or more of any class of voting securities of the other entity;
			 or
					(B)the entity controls in any manner the
			 election of a majority of the directors or trustees of the other entity.
					(5)Exempt commercial purchaserThe term exempt commercial
			 purchaser means any person purchasing commercial insurance that, at the
			 time of placement, meets the following requirements:
					(A)The person employs or retains a qualified
			 risk manager to negotiate insurance coverage.
					(B)The person has paid aggregate nationwide
			 commercial property and casualty insurance premiums in excess of $100,000 in
			 the immediately preceding 12 months.
					(C)(i)The person meets at least one of the
			 following criteria:
							(I)The person possesses a net worth in excess
			 of $20,000,000, as such amount is adjusted pursuant to clause (ii).
							(II)The person generates annual revenues in
			 excess of $50,000,000, as such amount is adjusted pursuant to clause
			 (ii).
							(III)The person employs more than 500 full time
			 or full time equivalent employees per individual insured or is a member of an
			 affiliated group employing more than 1,000 employees in the aggregate.
							(IV)The person is a not-for-profit organization
			 or public entity generating annual budgeted expenditures of at least
			 $30,000,000, as such amount is adjusted pursuant to clause (ii).
							(V)The person is a municipality with a
			 population in excess of 50,000 persons.
							(ii)Effective on the fifth January 1 occurring
			 after the date of the enactment of this Act and each fifth January 1 occurring
			 thereafter, the amounts in subclauses (I), (II), and (IV) of clause (i) shall
			 be adjusted to reflect the percentage change for such five-year period in the
			 Consumer Price Index for All Urban Consumers published by the Bureau of Labor
			 Statistics of the Department of Labor.
						(6)Home State
					(A)In generalExcept as provided in subparagraph (B), the
			 term home State means, with respect to an insured—
						(i)the State in which an insured maintains its
			 principal place of business or, in the case of an individual, the individual’s
			 principal residence; or
						(ii)if 100 percent of the insured risk is
			 located out of the State referred to in subparagraph (A), the State to which
			 the greatest percentage of the insured’s taxable premium for that insurance
			 contract is allocated.
						(B)Affiliated groupsIf more than one insured from an affiliated
			 group are named insureds on a single nonadmitted insurance contract, the term
			 home State means the home State, as determined pursuant to
			 subparagraph (A), of the member of the affiliated group that has the largest
			 percentage of premium attributed to it under such insurance contract.
					(7)Independently procured
			 insuranceThe term
			 independently procured insurance means insurance procured
			 directly by an insured from a nonadmitted insurer.
				(8)NAICThe term NAIC means the
			 National Association of Insurance Commissioners or any successor entity.
				(9)Nonadmitted insuranceThe term nonadmitted
			 insurance means any property and casualty insurance permitted to be
			 placed directly or through a surplus lines broker with a nonadmitted insurer
			 eligible to accept such insurance.
				(10)Non-admitted insurance model
			 actThe term
			 Non-Admitted Insurance Model Act means the provisions of the
			 Non-Admitted Insurance Model Act, as adopted by the NAIC on August 3, 1994, and
			 amended on September 30, 1996, December 6, 1997, October 2, 1999, and June 8,
			 2002.
				(11)Nonadmitted insurerThe term nonadmitted insurer
			 means, with respect to a State, an insurer not licensed to engage in the
			 business of insurance in such State.
				(12)Qualified risk managerThe term qualified risk
			 manager means, with respect to a policyholder of commercial insurance,
			 a person who meets all of the following requirements:
					(A)The person is an employee of, or third
			 party consultant retained by, the commercial policyholder.
					(B)The person provides skilled services in
			 loss prevention, loss reduction, or risk and insurance coverage analysis, and
			 purchase of insurance.
					(C)The person—
						(i)(I)has a bachelor’s degree or higher from an
			 accredited college or university in risk management, business administration,
			 finance, economics, or any other field determined by a State insurance
			 commissioner or other State regulatory official or entity to demonstrate
			 minimum competence in risk management; and
							(II)(aa)has three years of experience in risk
			 financing, claims administration, loss prevention, risk and insurance analysis,
			 or purchasing commercial lines of insurance; or
								(bb)has one of the following
			 designations:
									(AA)a
			 designation as a Chartered Property and Casualty Underwriter (in this
			 subparagraph referred to as CPCU) issued by the American
			 Institute for CPCU/Insurance Institute of America;
									(BB)a
			 designation as an Associate in Risk Management (ARM) issued by the American
			 Institute for CPCU/Insurance Institute of America;
									(CC)a designation as Certified Risk Manager
			 (CRM) issued by the National Alliance for Insurance Education &
			 Research;
									(DD)a
			 designation as a RIMS Fellow (RF) issued by the Global Risk Management
			 Institute; or
									(EE)any other designation, certification, or
			 license determined by a State insurance commissioner or other State insurance
			 regulatory official or entity to demonstrate minimum competency in risk
			 management;
									(ii)(I)has at least seven years of experience in
			 risk financing, claims administration, loss prevention, risk and insurance
			 coverage analysis, or purchasing commercial lines of insurance; and
							(II)has any one of the designations specified
			 in subitems (AA) through (EE) of clause (i)(II)(bb);
							(iii)has at least 10 years of experience in risk
			 financing, claims administration, loss prevention, risk and insurance coverage
			 analysis, or purchasing commercial lines of insurance; or
						(iv)has a graduate degree from an accredited
			 college or university in risk management, business administration, finance,
			 economics, or any other field determined by a State insurance commissioner or
			 other State regulatory official or entity to demonstrate minimum competence in
			 risk management.
						(13)Premium taxThe term premium tax means,
			 with respect to surplus lines or independently procured insurance coverage, any
			 tax, fee, assessment, or other charge imposed by a government entity directly
			 or indirectly based on any payment made as consideration for an insurance
			 contract for such insurance, including premium deposits, assessments,
			 registration fees, and any other compensation given in consideration for a
			 contract of insurance.
				(14)Surplus lines brokerThe term surplus lines
			 broker means an individual, firm, or corporation which is licensed in a
			 State to sell, solicit, or negotiate insurance on properties, risks, or
			 exposures located or to be performed in a State with nonadmitted
			 insurers.
				(15)StateThe term State includes any
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 American Samoa.
				IIReinsurance
			201.Regulation of credit for reinsurance and
			 reinsurance agreements
				(a)Credit for reinsuranceIf the State of domicile of a ceding
			 insurer is an NAIC-accredited State, or has financial solvency requirements
			 substantially similar to the requirements necessary for NAIC accreditation, and
			 recognizes credit for reinsurance for the insurer’s ceded risk, then no other
			 State may deny such credit for reinsurance.
				(b)Additional preemption of extraterritorial
			 application of State lawIn
			 addition to the application of subsection (a), all laws, regulations,
			 provisions, or other actions of a State that is not the domiciliary State of
			 the ceding insurer, except those with respect to taxes and assessments on
			 insurance companies or insurance income, are preempted to the extent that
			 they—
					(1)restrict or eliminate the rights of the
			 ceding insurer or the assuming insurer to resolve disputes pursuant to
			 contractual arbitration to the extent such contractual provision is not
			 inconsistent with the provisions of title 9, United States Code;
					(2)require that a certain State’s law shall
			 govern the reinsurance contract, disputes arising from the reinsurance
			 contract, or requirements of the reinsurance contract;
					(3)attempt to enforce a reinsurance contract
			 on terms different than those set forth in the reinsurance contract, to the
			 extent that the terms are not inconsistent with this title; or
					(4)otherwise apply the laws of the State to
			 reinsurance agreements of ceding insurers not domiciled in that State.
					202.Regulation of reinsurer solvency
				(a)Domiciliary state regulationIf the State of domicile of a reinsurer is
			 an NAIC-accredited State or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, such State shall
			 be solely responsible for regulating the financial solvency of the
			 reinsurer.
				(b)Nondomiciliary states
					(1)Limitation on financial information
			 requirementsIf the State of
			 domicile of a reinsurer is an NAIC-accredited State or has financial solvency
			 requirements substantially similar to the requirements necessary for NAIC
			 accreditation, no other State may require the reinsurer to provide any
			 additional financial information other than the information the reinsurer is
			 required to file with its domiciliary State.
					(2)Receipt of informationNo provision of this section shall be
			 construed as preventing or prohibiting a State that is not the State of
			 domicile of a reinsurer from receiving a copy of any financial statement filed
			 with its domiciliary State.
					203.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Ceding
			 insurerThe term
			 ceding insurer means an insurer that purchases
			 reinsurance.
				(2)Domiciliary StateThe terms State of domicile
			 and domiciliary State means, with respect to an insurer or
			 reinsurer, the State in which the insurer or reinsurer is incorporated or
			 entered through, and licensed.
				(3)ReinsuranceThe term reinsurance means
			 the assumption by an insurer of all or part of a risk undertaken originally by
			 another insurer.
				(4)Reinsurer
					(A)In generalThe term “reinsurer” means an insurer to
			 the extent that the insurer—
						(i)is principally engaged in the business of
			 reinsurance;
						(ii)does not conduct significant amounts of
			 direct insurance as a percentage of its net premiums; and
						(iii)is not engaged in an ongoing basis in the
			 business of soliciting direct insurance.
						(B)DeterminationA determination of whether an insurer is a
			 reinsurer shall be made under the laws of the State of domicile in accordance
			 with this paragraph.
					(5)StateThe term State includes any
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 American Samoa.
				IIIRule of construction
			301.Rule of constructionNothing in this Act or amendments to this
			 Act shall be construed to modify, impair, or supersede the application of the
			 antitrust laws. Any implied or actual conflict between this Act and any
			 amendments to this Act and the antitrust laws shall be resolved in favor of the
			 operation of the antitrust laws.
			302.SeverabilityIf any section or subsection of this Act, or
			 any application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act, and the application of the
			 provision to any other person or circumstance, shall not be affected.
			
	
		
			Passed the House of
			 Representatives September 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
